DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2, 3, 6, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US Pub.: 2019/0083967).
As to Claims 9, 10, 11, 12, 13, 14, 15, 16, 17, 18 and 19 Yang describes a composition and method of making the composition (abstract and Claims).  The method uses a composition that includes a metal-promoted molecular sieve (para. 11) that can be modified by ion-exchange with either H+ or NH4 + ions (para. 67) and then a metal (para. 88) in a slurry (para. 0123, 0124) in water (para. 0122).  The slurry is used to form a washcoat and has a solid content of 10-60% by weight (para. 76).  The catalyst is effective as an SCR (title and abstract).  
	Yang does not specifically state that after formation of the slurry, that it is treated at a temperature of 10-35 degrees C.  However ambient temperature is about 25 degrees C and therefore, since the process of Yang does not specify the temperature of formation of the slurry, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the slurry formation step of Yang is conducted at room temperature.
	The substrate is then coated with a washcoat of the slurry (para. 76, 77) and then calcinated (para. 0127).

	As to Claims 2 and 3, Yang teaches that the slurry contains a binder, such as alumina (para. 124, 125, 126).

	As to Claim 6, Yang teaches that the molecular sieve can have a CHA framework (para. 83) and is a zeolite (para. 91). 

	As to Claim 16, Yang teaches that there is an injector upstream of the SCR (para. 20) used for injecting reducing agent into the exhaust stream to promote NOx reduction with the SCR catalyst (para. 20).

Claim(s) 2, 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang as applied to claim 1 above, and further in view of Kilmartin (US Pub.: 2016/0346770).
Kilmartin describes a washcoat material that can contain non-catalytic components, such as binders and other pore-forming agents, such as cellulose and starches (para. 42).  The reference explains that these additional components do not necessarily catalyze the desired reaction but instead improve the catalytic material’s effectiveness (para. 42). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include cellulose and starches, as taught by Kilmartin for use in Yang because these are known to improve the catalytic material’s effectiveness.
 
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang as applied to claim 1 above, and further in view of Tran (JP 2014210221).
Tran teaches an SCR catalyst (abstract).  In an example, Tran teaches combining a Cu-CHA sieve with water and a binder and milled to prepare a slurry (see “Manufacturing method”).  As to the amount, Tran teaches adding about 10-20 parts by weight and 100 parts by weight of Cu-CHA (see the section “the following can be seen from Table 1 and Fig”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the binder and Cu-CHA components in an amounts of 10-20 parts by weight of a binder and 100 parts by weight of Cu-CHA, as taught by Tran for use with Yang because this ratio of these two components is known to be effective for use in the field of SCR materials. 

Claim(s) 7, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang as applied to claim 1 above, and further in view of Gilbert (US Pub.: 2016/0367941).
Gilbert describes an SCR catalyst (para. 90, 91, 93) that includes a zeolite (para. 92, 93, 94) and a metal (para. 95).  Gilbert explains that the metals can be combined with a zeolite in a slurry (para. 96).  The metal can be copper, which can be in the form of a precursor, such as copper hydroxide (para. 96).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ copper hydroxide as a copper precursor, as taught by Gilbert for use with the SCR catalyst of Yang because copper hydroxide is known as a copper precursor for use in an SCR catalyst.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG HAN DAVIS whose telephone number is (571)270-5823. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fung Coris can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHENG H DAVIS/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        
August 8, 2022